Citation Nr: 1818961	
Decision Date: 03/29/18    Archive Date: 04/05/18

DOCKET NO.  13-32 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for pulmonary sarcoidosis with bronchial asthma.

2.  Entitlement to a disability rating in excess of 30 percent for supraventricular arrhythmia with atrial fibrillation.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


ATTORNEY FOR THE BOARD

J. Anderson, Counsel






INTRODUCTION

The Veteran served on active duty from September 1974 to December 1977.

These matters come to the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

These matters were previously before the Board in June 2015, when they were remanded for additional development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board finds that further development is necessary prior to appellate review.

There appear to be outstanding VA treatment records.  An April 28, 2016 treatment record indicates that the Veteran should return for a follow up appointment in October 2016 and a June 6, 2016 treatment record indicates that the Veteran should return for a follow up appointment in two weeks.  To date, treatment records subsequent to June 8, 2016 have not been associated with the claims file.  Additionally, VA treatment records from December 5, 2015, December 3, 2015, December 1, 2015, November 19, 2015, November 18, 2015, March 10, 2015, January 30, 2015, December 10, 2014, March 29, 2014, July 9, 2013, June 27, 2013, March 21, 2012, and January     25, 2012 indicate that non-VA treatment records and a complete echocardiogram report had been scanned into VistA Imaging.  The referenced records have not        been associated with the claims file.  Accordingly, on remand all outstanding VA     treatment records must be associated with the claims file.  

There also appear to be outstanding private treatment records.  In August 2012, the Veteran submitted a VA Form 21-4142 authorizing VA to obtain records from Rex Heart and Vascular.  While records from that provider were received in June 2012, records subsequent to June 2012 have not been requested or otherwise obtained.  Additionally, in a September 2015 correspondence the Veteran reported receiving ongoing treatment for his disabilities on appeal from Leesville Internal Medicine.  In a March 2016 letter the AOJ requested that the Veteran complete a VA Form     21-4142 authorizing VA to obtain records from Leesville Internal Medicine.  However, that letter was returned as undeliverable.  On remand, the Veteran    should be afforded another opportunity to either submit the above referenced records or authorize VA to obtain those records on his behalf. 

The Veteran was provided VA respiratory examination in November 2015.  While    the June 2015 remand directed that the examiner specifically indicate whether the Veteran's sarcoidosis and asthma resulted in cor pulmonale or progressive pulmonary disease, those symptoms were not addressed in the examination report.  Accordingly, additional clarification is warranted.  

The Veteran was provided a heart examination in November 2015.  With regard to an interview-based METs (metabolic equivalent) testing, the examiner indicated that it was not possible to accurately estimate the percent of METs limitation attributable to the Veteran's service-connected heart disability, but did not explain why an accurate estimate could not be provided.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). However, the Board notes the AOJ changed the diagnostic code for the Veteran's heart disability from Diagnostic Code 7010, which appears to be directly on point as it is used to evaluate supraventricular arrhythmias with atrial fibrillation, to Diagnostic Code 7011 which evaluates sustained ventricular arrhythmias.  On the 2015 VA examination the examiner noted there no evidence    in VA or civilian records that the Veteran has had documented episodes of atrial fibrillation since EKG performed in April 2012.  Follow up EKG patterns have   been sinus rhythm up to most recent EKG in 10/16/2015.  Holter report in May 2015 also indicated sinus rhythm.  The examiner noted the Veteran underwent cardioversion in January 2012 and has been medically managed with Dofetilide since June 2012.  The examiner noted that by the Veteran's account, he has not experienced symptoms since Dofetilide was initiated at that time. Thus, it is unclear that the Veteran has had sustained ventricular arrhythmias during the claim and the change in Diagnostic Code may have been inappropriate.  On remand, an opinion   as to whether the Veteran has suffered from sustained ventricular arrhythmias is needed.

With regard to the Veteran's claim for a TDIU, to date, the Veteran has not submitted a VA Form 21-8940 detailing his education, training, and occupational history.  As information on his work history, earnings, and education level is  needed to address that claim, the Veteran should be asked to complete such form.  Additionally, at present he does not meet the percentage requirements for TDIU.  However, there is evidence suggesting that the Veteran's service-connected disabilities may preclude employment.  Thus, after development on remand is completed and the claims for increase adjudicated, if the Veteran still does not   meet the criteria for a TDIU, the TDIU claim should be forwarded to the Director   of VA Compensation Service for initial adjudication. Bowling v. Principi, 15 Vet App 1 (2001).  On remand, the claim should be referred to the Director of VA's Compensation Service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from June 8, 2016 to present, as well as the December 5, 2015, December 3, 2015, December 1, 2015, November 19, 2015, November 18, 2015, March 10, 2015, January 30, 2015, December 10, 2014, March 29, 2014, July 9, 2013, June 27, 2013, March 21, 2012, and January 25, 2012 VA treatment records, and associate them with the claims file. If requested records are not available, the claims file      should be annotated to reflect such and the Veteran notified of such. 

2.  Ask the Veteran to provide the names and addresses    of all medical care providers who have treated him for     his disabilities on appeal, to include Leesville Internal 
Medicine and Rex Heart and Vascular. After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.  If any requested records cannot be obtained, the Veteran should be notified of such.

3.  Ask the Veteran to fully complete a VA Form 21-8940, Veterans Application for Increased Compensation Based on Unemployability, to include any full-time or part-time employment since January 2012.  

4.  After the above is completed to the extent possible, send the claims file to a VA physician to obtain additional opinions.  If an additional evaluation or examination is deemed necessary to respond to the questions presented, 
the appropriate examination should be scheduled. Following review of the claims file, the physician should respond to the following:

a. With respect to the asthma/sarcoidosis disability,       the examiner should indicate whether there is any indication in the record that the Veteran has suffered from cor pulmonale and/or progressive pulmonary disease with fever, night sweats, and weight loss despite treatment, at any time since January 2012.       If so, please identify when, indicate whether the condition has resolved, and if so, when it resolved.
  
b. Does the record reflect that the Veteran has suffered from sustained ventricular arrhythmia, rather than 
or in addition to supraventricular arrhythmia with atrial fibrillation, since January 2012?  If so, did the sustained ventricular arrhythmia condition resolve    and if it did, when did it resolve?

c. If the Veteran does have sustained ventricular arrhythmia, please attempt to clarify the METs estimation provided on the November 2015 heart examination to indicate what level METs is associated with his service-connected heart condition versus impairment attributed to other condition such as his service connected asthma. If the physician is unable      to determine the METs solely due to the service-connected heart condition, the physician is asked to opine whether the predominant disability resulting       in the decreased METs is the service-connected       heart condition or service-connected asthma, or a nonservice-connected condition. The physician     should provide the rationale for the conclusion
reached.

If the examiner cannot provide the above requested opinions without resort to speculation, it is essential that the examiner explain why an opinion cannot be provided (i.e. lack of records, limits of medical knowledge, etc.).

5.  After completing the above and any other development necessary, readjudicate the heart and asthma/sarcoidosis claims.  If the Veteran's combined rating fails to meet the schedular requirements for TDIU, submit the case to the Director of the Compensation Service for consideration   of an extraschedular evaluation for TDIU under 38 C.F.R. § 4.16(b) (2017).  

6.  If the benefits sought on appeal remain denied, the Veteran should be provided with a supplemental statement 
of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




